DETAILED ACTION
In Request for Continued Examination filed on 07/05/2022, claims 1, 3, and 5-6 are pending. Claims 4 and 10 are cancelled. Claim 1 is currently amended. Claims 1, 3, and 5-6 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Status of Previous Objections/Rejections
35 USC 102 rejections of claims 1, 3, and 5-6 as being anticipated by Devaraj have be withdrawn based on the Applicant’s amendment. However, new ground of rejection has been established. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the average equivalent circle diameter" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US2018/0281232 (“Devaraj et al” hereinafter Devaraj).
Regarding Claim 1, Devaraj teaches a resin powder ([0003]) for producing a three-dimensional object ([0001], selective laser sintering), the resin powder ([0003]) comprising: 
columnar particles ([0045], a polymeric based particle may have a generally cylindrical shape) each having a bottom surface and a top surface that are approximately parallel with each other ([0045], the polymeric based particle may be a right cylinder, which by definition, has two parallel surfaces on both ends), and 
wherein a median in an equivalent circle diameter-based particle size distribution of the resin powder is higher than the average equivalent circle diameter (Page 13, Table 1, the diameter of the powder has a mean of 57.1 microns and a median of 57.6 microns which means the median is higher than the mean), 
wherein the average of the equivalent circle diameter is in a range of 13.6 µm or higher and 146.3 µm or lower (Page 13, Table 1, the diameter of the powder has a mean of 57.1 microns), 
wherein a median in the equivalent circle diameter is in a range of 25.60 µm or higher and 156.20 µm or lower (Page 13, Table 1, the diameter of the powder has a median of 57.6 microns), and 
wherein an average of circularity is in a range of 0.76 or higher and 0.84 or lower ([0046], the polymeric based particle having a generally cylindrical shape may occupy at least about 75% - 99% of an interior volume of the best-fit cylindrical shape, which implies the powder has a fitted 0.75 to 0.99 circularity). 
Alternatively, since the claimed range (the average of the equivalent circle diameter, a median in the equivalent circle diameter, and an average of circularity) overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Devaraj fails to explicitly teach wherein a loose filling rate is in a range of 32.4% or higher and 43.5% or lower.
Devaraj disclosed a method of producing a resin powder using polybutylene terephthalates ([0026]) through melting a plurality of polymeric particles ([0030], extruding and stretching the polymer ([0030], and sifting the plurality of polymeric particles ([0079]).  After doing melting, extrusion, and sifting of polymer particle, the resin powder is formed by cutting continuously. Devaraj teaches all of the structural properties of the resin powder but not the loose filling rate property of the resin powder. However, the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2122.01(I).   
Regarding Claim 3, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 1, wherein the columnar particles have a cylindrical length of 10 micrometers or greater but 150 micrometers or less (Page 13, Table 1, the cut length of the powder has a mean of 56.4 microns) and a cylindrical diameter of 10 micrometers or greater but 150 micrometers or less (Page 13, Table 1, the diameter of the powder has a mean of 57.1 microns).
Regarding Claim 5, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 1, the resin powder comprising at least one compound selected from the group consisting of polyolefin, polyamide ([0026]), polyester, polyaryl ketone, and polyphenylene sulfide.
Regarding Claim 6, Devaraj teaches the resin powder for producing a three-dimensional object according to claim 5, wherein the polyester comprises at least one selected from the group consisting of polyethylene terephthalate, polybutadiene terephthalate ([0028], polymer feedstock includes polybutylene terephthalates), and polylactic acid.
Claim 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0281232 (“Devaraj et al” hereinafter Devaraj) and the Effect of Particle Size Gradation on the Performance of Glass-Ceramic 3D printing Process (“Sun et al” hereinafter Sun), copy provided. 
Regarding Claim 1, Devaraj teaches a resin powder ([0003]) for producing a three-dimensional object ([0001], selective laser sintering), the resin powder ([0003]) comprising: 
columnar particles ([0045], a polymeric based particle may have a generally cylindrical shape) each having a bottom surface and a top surface that are approximately parallel with each other ([0045], the polymeric based particle may be a right cylinder, which by definition, has two parallel surfaces on both ends), and 
wherein a median in an equivalent circle diameter-based particle size distribution of the resin powder is higher than the average equivalent circle diameter (Page 13, Table 1, the diameter of the powder has a mean of 57.1 microns and a median of 57.6 microns which means the median is higher than the mean), 
wherein the average of the equivalent circle diameter is in a range of 13.6 µm or higher and 146.3 µm or lower (Page 13, Table 1, the diameter of the powder has a mean of 57.1 microns), 
wherein a median in the equivalent circle diameter is in a range of 25.60 µm or higher and 156.20 µm or lower (Page 13, Table 1, the diameter of the powder has a median of 57.6 microns), and 
wherein an average of circularity is in a range of 0.76 or higher and 0.84 or lower ([0046], the polymeric based particle having a generally cylindrical shape may occupy at least about 75% - 99% of an interior volume of the best-fit cylindrical shape, which implies the powder has a fitted 0.75 to 0.99 circularity, Alternatively, since the claimed range (the average of the equivalent circle diameter, a median in the equivalent circle diameter, and an average of circularity) overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Devaraj fails to explicitly teach wherein a loose filling rate is in a range of 32.4% or higher and 43.5% or lower.
As the particle size is a variable that can be modified by adjusting said the loose filling rate, with said particle size increasing as the loose filling rate decreased, as evidenced by Sun (page 581, Discussion, with the decrease of particle size, the free settle density of the loose powder decrease, which is approximated to the powder bulk density (page 584, Conclusion). However, the loose filling rate increase since the bulk density decreased because the loose filling rate is determined by dividing loose bulk density with the true density of the resin). Thus, the precise loose filling rate would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed loose filling rate cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the loose filling rate of the resin powder of Devaraj to obtain desired particle sizes (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding Claim 3, the modified Devaraj teaches the resin powder for producing a three-dimensional object according to claim 1, wherein the columnar particles have a cylindrical length of 10 micrometers or greater but 150 micrometers or less (Devaraj, Page 13, Table 1, the cut length of the powder has a mean of 56.4 microns) and a cylindrical diameter of 10 micrometers or greater but 150 micrometers or less (Page 13, Table 1, the diameter of the powder has a mean of 57.1 microns).
Regarding Claim 5, the modified Devaraj teaches the resin powder for producing a three-dimensional object according to claim 1, the resin powder comprising at least one compound selected from the group consisting of polyolefin, polyamide (Devaraj, [0026]), polyester, polyaryl ketone, and polyphenylene sulfide.
Regarding Claim 6, the modified Devaraj teaches the resin powder for producing a three-dimensional object according to claim 5, wherein the polyester comprises at least one selected from the group consisting of polyethylene terephthalate, polybutadiene terephthalate (Devaraj, [0028], polymer feedstock includes polybutylene terephthalates), and polylactic acid.
Response to Arguments
Applicant's arguments filed on 07/05/2022 have been fully considered but they are not persuasive. 
The Applicant argues the loose filling rate was different between the comparative and inventive example in Table 1 of instant application, thus, the loose filling rate is critical to achieve the best results for the features evaluated in Table 1. 
The Examiner respectfully disagrees. Based on information presented in Table 1, one of ordinary skill in the art cannot conclude that there is a relationship between the loose filling rate and the evaluation results (object density, dimensional accuracy, surface property, or tensile strength). More specifically, it is difficult to contribute that one specific property of the resin powder (average equivalent circle diameter, median equivalent circle diameter, average circularity, or loose filling rate) impact the evaluation result. For example, inventive example 1 and comparative example 4 used same resin and have nearly similar loose filling rate (32.4% vs 31.5%) but dramatically different average equivalent circle diameter (46.0 vs 1.2 micrometer) and median equivalent circle diameter (62.66 vs 2.50 micrometer). However, the evaluation results are completely different. Based on the data, one might arrive at the conclusion that the circle diameter has a bigger impact on the quality of the resin when compares to the loose filling rate. Therefore, one of ordinary skill in the art cannot conclude that loose filling rate is a critical variable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744